Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/719,040 filed on 12/18/2019.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/18/2019, 02/17/2021, and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8) and system (claims 17-20) are directed to potentially eligible categories of subject matter (process and machine, respectively), and therefore claims 1-8 and 17-20 satisfy Step 1 of the eligibility inquiry.
Claims 9-16, however, are directed to a computer-readable medium that encompasses transitory embodiments (e.g., carrier wave), which does not fall within one of the eligible categories of subject matter under §101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. §101).  Accordingly, because the claimed system can be embodied as a transitory signal, claims 9-16 fail to satisfy Step 1 of the eligibility inquiry.  However, because claims 9-16 could be amended to include hardware elements to satisfy Step 1, claims 9-16 are further analyzed below under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps covering commercial interactions (e.g., advertising, marketing or sales activities) and steps that fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, judgement, evaluation, opinion), including at least the steps for assigning, extracting, performing semantic analysis, determining, and generating.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receiving input data comprising demographics data and preference data for a plurality of guests of the hotel (The “receiving” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the received data directly pertains to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “receiving” is also disembodied because there is no indication of “what” or “how” or by what means the input is received, such that the “receiving” can be accomplished by human observation.  In addition, the “receiving” may be considered as insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
receiving a plurality of guest interest categories (The “receiving” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the received data directly pertains to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “receiving” is also disembodied because there is no indication of “what” or “how” or by what means the input is received, such that the “receiving” can be accomplished by human observation.  In addition, the “receiving” may be considered as insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
assigning one or more keywords to each of the guest interest categories (The “assigning” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the keywords and guest interest categories directly pertain to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “assigning” is also disembodied because there is no indication of “what” or “how” or by what means the assigning is performed, such that the “assigning” can be accomplished by human evaluation, judgment or opinion);
extracting a plurality of attributes from the input data concerning the guest (The “extracting” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the attributes and input data concerning the guest directly pertain to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “extracting” is also disembodied because there is no indication of “what” or “how” or by what means the extracting is performed, such that the “extracting” can be accomplished by human evaluation, judgment or opinion);
performing semantic analysis to map the attributes to the guest interest categories (The “performing semantic analysis” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the semantic analysis and guest interest categories directly pertain to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “performing semantic analysis” is also disembodied because there is no indication of “what” or “how” or by what means the analysis is performed, such that the “performing semantic analysis” can be accomplished by human evaluation, judgment or opinion);
determining a plurality of guest similarity calculations comprising a similarity value each of the plurality of guests with every other plurality of guests (The “determining” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the similarity calculations and values of the guests directly pertain to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “determining” is also disembodied because there is no indication of “what” or “how” or by what means the determining is performed, such that the “determining” can be accomplished by human evaluation, judgment or opinion); and
generating a plurality of guest interest categories predictions for each of the guests based on the determined guest similarity calculations (The “generating” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the guest interest categories predictions directly pertain to evaluating guests, e.g., consumers, which can be used for providing recommendations such as for increasing  guest loyalty, improve brand value, and capitalize on guest spend potential as noted in par. [0017] of the Spec, and in pursuit of increasing overall hotel revenue as noted in par. [0027], and the “generating” is also disembodied because there is no indication of “what” or “how” or by what means the generating is performed, such that the “generating” can be accomplished by human evaluation, judgment or opinion).
Claims 9 and 17 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 does not recite any additional elements beyond the abstract idea.  Independent claims 9/17 recite additional elements directed to a computer-readable medium storing instructions (claim 9) and a database storing database data and one or more processors coupled to the database (claim 17).  These elements have been considered, however they merely describe elements for using a generic computer and/or computer-implemented instructions (software) to implement the abstract idea and tie it to a particular technological environment, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 1 does not recite any additional elements beyond the abstract idea.  Independent claims 9/17 recite additional elements directed to a computer-readable medium storing instructions (claim 9) and a database storing database data and one or more processors coupled to the database (claim 17).  These elements have been considered, however they merely describe elements for using a generic computer and/or computer-implemented instructions (software) to implement the abstract idea and tie it to a particular technological environment, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Furthermore, the database storing database data is recognized as a well-understood, routine, and conventional element in the prior art, which does not add significantly more to the claims.  See, e.g., Magowan et al., US 2005/0144075 (par. 37 – “”conventional storage techniques known to those skilled in the art, such as a database”).  See also, Kelly et al., U.S. Patent No. 7,167,834 (col. 5, lines 55-59 – “Such a database may be implemented using any number of commercially-available database products which are well-known to those of skill in the art.”).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2-8, 10-16, and 18-20  recite the same abstract idea as recited in the independent claims and have been found to recite further limitations that fall under the same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings as the independent claims via steps/details covering commercial interactions (e.g., advertising, marketing or sales activities) and steps that can be performed in the human mind (e.g., observation, judgement, evaluation, opinion), even if aided with pen and paper (which is still considered a mental step - see pg. 9 of the October 2019 Update).
Furthermore, the steps for calculating an inner product (claims 3/11/19), even if not considered as part of the abstract ideas recited in the independent claims but instead deemed as mathematical calculations, this activity would nevertheless fail to render these claims eligible because “Adding one abstract idea (math) to another abstract idea…does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).  Similarly, the use of collaborative filtering (CF) to perform the guest similarity calculations, as recited in claims 5/13, even if not considered as falling within the scope of the abstract ideas recited in the independent claims, may be carried out via mathematical calculations (See pars. 46-47 of Spec.) and therefore are insufficient to render these claims as non-abstract.  Id.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 14-17 are rejected under 35 U.S.C. §103 as unpatentable over Sahadi (US 2019/0095454) in view of Lal et al. (US 2019/0205939, hereinafter “Lal”).

Claims 1/9/17:  Sahadi teaches a method of providing recommendations to a guest of a hotel (paragraph 21:  systems, methods, components, processes, and the like that facilitate the development and operation of the platform…the platform may include methods and systems for developing and managing a user profile or identity, such as based on demographic factors, past history, and user behavior, such as to enable provision of personalized experiences, recommendations), the method comprising:
receiving input data comprising demographics data and preference data for a plurality of guests of the hotel (paragraphs 29, 31, 44, and Figs. 1-2:  Types of information 140 gathered from data sources 105 and processed by back-end application servers 125 are generally inclusive of identity information such as user profiles, customer relationship management (CRM) data, entitlements, demographics; POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue; The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables);
receiving a plurality of guest interest categories (paragraphs 47, 49, 105-107, and Fig. 9:  user profile can also account for user interests, including interests in particular types of dining, foods or beverages, interests in entertainment options (such as preferences in music, dancing, magic shows, animal shows, and many others), interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people or topics, and many others. These can be used, for example, to identify relevant attractions that are either directly responsive to; See also, Fig. 9:  displaying categories received/linked to each guest, such as Diet, Food likes, Food dislikes, Subject likes, etc.);
assigning one or more keywords to each of the guest interest categories (paragraphs 46, 105-120 and Fig. 9:  For example, the use profiles displayed in Fig. 9 include guest interest categories such as Diet, Food likes, Food dislikes, Subject likes, etc., each which includes one or more terms assigned to the category, such as “Diet: low-carb” or “Food likes: sushi, tacos” wherein low-carb, sushi, and tacos are keywords assigned to the corresponding guest interest categories; the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like);
extracting a plurality of attributes from the input data concerning the guest (paragraphs 21, 44-49, 63, 105-108, and Fig. 9:  The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased; The context engine 243 may include automated elements, such as a machine learning facility, for automatically determining, or predicting, a user's context, which may optionally be trained via a human-generated training set and optimized based on feedback, such as indicators of the actual context of a visitor or indicators of particular factors used to determine that context. For example, visitors might provide feedback about energy levels, mood, or interest that may be used to refine machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods, and the like; developing and managing a user profile or identity…platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting … using machine learning to automate the completion of various methods, such as generation of relevant recommendations; Each user profile lists a number of traits about the corresponding venue attendee; at least some of the data included therein may for example be collected upon entry into the venue area and/or upon entry to certain POIs within the venue area. These databases or other data structures may be shared the EaaS platform 230 actively by the user or may be otherwise collected, retrieved, scraped, and/or parsed by the EaaS platform);
performing semantic analysis to map the attributes to the guest interest categories (paragraphs 105-107, 114-115, and Fig. 9:  describing techniques for analyzing the semantics of guest reviews to develop the guest profile based on, e.g., a guests likes/dislikes pertaining to the points of interest or other guest interest categories such as food likes and dislikes – e.g.,  Phrases associated with positivity in reviews may include phrases or phrases like "good," "great," "delicious”; Phrases associated with negativity in reviews may include phrases like "bad," "terrible," "awful," "horrible," "made me sick," "made us sick," "disgusting," "incredible," swear words, translations of those phrases into other languages, and the like; Where a review includes both phrases associated with positivity and negativity, a sum can be generated of the "value" of all of the phrases associated with positivity and negativity, where phrases associated with positivity are given a positive value (such as 1) and phrases associated with negativity are given a negative value (such as -1). If the sum is positive, the review can be treated as positive, and if the sum is negative, the review can be treated as negative);
determining a plurality of guest similarity … comprising a similarity … each of the plurality of guests with every other plurality of guests (paragraphs 16, 46, 47, 59, 82-87, 105, 109, 112-113, 117, 119-126, and Fig. 9:  e.g. identification of similar users based on shared traits; a "tie" situation where a particular user is equally similar to multiple similar users, the EaaS platform 230 can pick one of those multiple similar users at random and select the recommended POI based on an indicator of positivity associated with the POI that is then selected to be the recommended POI corresponding to that one picked similar user; recommended POI 1010 is recommended based on its location being along an existing or planned route (from the current location of both users 1030 to selected POI 1015) and based on the POI 1010 ("Cruiseline Burger Grill") having high ratings (an indicator of positivity) from Betty, a user that the EaaS platform 230 determined to have similar food preferences (a shared trait) to both Matt and Sam; the EaaS platform 230 can also be used to find dissimilarities or explicit mismatches between users. These can be found, for example, where a "like" or "preference" for one user is identified as a "dislike" or even an allergy for another user. For example, a dissimilarity or mismatch would be found between user profile 905 and user profile 925 because user profile 905 includes "pirates" in the trait category "subject likes," while user profile 925 includes "pirates" in the trait category "subject dislikes."); and
generating a plurality of guest interest categories [recommendations] for each of the guests based on the determined guest similarity … (paragraphs 113, 117, and 122-123:  Once the experience as a service (EaaS) platform 230 identifies that a first user is similar to a second user, it may generate a recommendation of a particular POI for the first user, and/or personalized itinerary including a recommendation for the particular POI for the first user, based on one or more indicator(s) of positivity associated with the particular POI and corresponding to the second user; EaaS platform 230 can use multiple of those multiple similar users by finding a POI for which multiple similar users all have indicators of positivity about the same POI, and selecting that POI to the recommended POI for the user to which they are similar; incorporates recommended POIs based on similar users as discussed with respect to Fig. 9).

Sahadi does not explicitly teach:
similarity calculations comprising a similarity value;
predictions for each of the guests based on the determined guest similarity calculations.

Lal teaches:
similarity calculations comprising a similarity value (paragraphs 188 and 215:  Recommendation for the visitor in a sub-category of interest is performed in three stages: (i) by deriving profiles of similar shoppers based on the parent category as an input to a feature vector, (ii) reducing dimensionality reduction of the feature vector and (ii) by measuring the cosine similarity index; identifying similar shoppers using similarity and genetic algorithms or classifiers such as Classification and Regression Trees (CART), RNNs, collaborative Filtering or context-based filtering. The ensemble engine 4010 then creates a composite similarity measure by taking into account purchases by the identified shoppers that occur together at the L4 level, adjusted for purchases at the L3, L2, and L1 levels);
predictions for each of the guests based on the determined guest similarity calculations (paragraphs 188-189:  recommendation system tries to find shoppers that are similar to a particular visitor, and uses their preferences to predict ratings or recommendations for the particular visitor. The memory-based recommendation system may use K-Nearest Neighbors non-parametric classification to predict recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sahadi with Lal because the references are analogous since they are each directed to features for determining recommendations for consumers based on evaluation of similarities between  the consumers, which is within Applicant’s field of endeavor of providing recommendations to a guest of a hotel, and because combining Sahadi’s features for determining guest similarity to provide recommendations with  Lal’s similarity calculations and predictions based thereon, in the manner claimed,  would provide the advantage of using reliable mathematical techniques for measuring similarity and thus aid in identifying values having more similarity (Lai at par. 189-190:  e.g. cosine similarity), which would serve the motivation in the art to generate relevant recommendations (Sahadi at paragraph 21) and to improve visitors’ experiences (Lal at paragraph 8).

Claims 9 and 17 are directed to a computer-readable medium and system with database and one or more processors to perform substantially similar limitations as those set forth in claim 1 and addressed above.  Sahadi, in view of Lal, teach a computer-readable medium and system with database and one or more processors for performing the limitations above (Sahadi at paragraphs 6, 29, 92-96, 103, and Figs. 1 and 8:  e.g., system also includes a processor, wherein execution of the instructions by the processor causes the processor to perform system operations; Non-transitory computer-readable storage media; data sources 105 such … databases 120; See also, Lal at paragraphs 86, 243, 251, and Figs. 1 and 44), and claims 9/17 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 6/14:  Each of Sahadi and Lal further teaches generating cold start values between -1 and 1 comprising guest with preferences, transaction feedback simulation and negative interest simulation (Sahadi t paragraph 115:  Phrases associated with negativity in reviews may include phrases like "bad," "terrible," "awful," "horrible," "made me sick," "made us sick," "disgusting," "incredible," swear words, translations of those phrases into other languages, and the like. Where a review includes both phrases associated with positivity and negativity, a sum can be generated of the "value" of all of the phrases associated with positivity and negativity, where phrases associated with positivity are given a positive value (such as 1) and phrases associated with negativity are given a negative value (such as -1). If the sum is positive, the review can be treated as positive, and if the sum is negative, the review can be treated as negative; See also, Lal at paragraphs 138 and 190:  customers are placed in the cold start group; value of the Pearson correlation coefficient varies from +1 for total positive correlation to -1 for total negative correlation).

Claims 7/15:  Sahadi further teaches generating transaction feedback and recommendation feedback (paragraphs 48-50:  e.g., may include automation, including machine learning, to automate the recommendation or assembly of items for sale, such as by using a training set that is created by human personnel and subsequently optimized based on feedback metrics, such as metrics on actual sales of goods and services, metrics on profitability, and the like; machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences)).

Claims 8/16:  Sahadi further teaches increasing or decreasing interest values for the guest based on the generated feedback (paragraphs 49, 118, and 119:  automatically determining, or predicting, a user's context, which may optionally be trained via a human-generated training set and optimized based on feedback, such as indicators of the actual context of a visitor or indicators of particular factors used to determine that context. For example, visitors might provide feedback about energy levels, mood, or interest that may be used to refine machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods, and the like; Certain shared traits can be weighted via a multiplier to be counted as more or less important than other shared traits. For example, shared allergies can be weighted to be more important than shared subject matter preferences, for example by having shared allergies count as 1.5 shared traits while shared subject matter preferences count as 1 shared trait or even 0.9 shared trait).

Claims 2, 10, and 18 are rejected under 35 U.S.C. §103 as unpatentable over Sahadi (US 2019/0095454) in view of Lal et al. (US 2019/0205939, hereinafter “Lal”), as applied to claims 1, 9, and 17 above, and further in view of Ledlie (US 2013/0151462).

Claims 2/10/18:  With respect to the limitation of determining, from the guest similarity calculations and the guest interest categories predictions, a guest to interest matrix; and determining a suggestion to interest matrix, Sahadi, in view of Lal, teaches the guest similarity calculations and the guest interest categories predictions (as discussed above in the rejection of claims 1/9/17, which is incorporated herein), and Sahadi further teaches the use of a matrix/matrices (paragraph 44:  analytics facility 232 may include capabilities for undertaking a wide range of analytic techniques, including A/B testing techniques, correlation analysis (including use of similarity matrices, such as for collaborative filtering, as well as various known statistical techniques), analysis based on distributions (e.g., normal distributions), probabilistic analysis (e.g., random walk and similar algorithms), and many others. Output and results from the analytics facility 232 may be used to optimize recommendations, to suggest new experiences]), however Sahadi and Lal do not specifically teach determining…a guest to interest matrix; and determining a suggestion to interest matrix.
Ledlie teaches determining…a guest to interest matrix (paragraphs 31:  user sets preference values in a large matrix, where items are columns and users are rows); and determining a suggestion to interest matrix (paragraphs 34, 45, 47, 48, 59, and 60:  actual mapping is not discoverable. If (c) indicates the user is new, no row is deleted from the matrix. The recommendation platform 103 then sends a generated recommendation, based on the information in the matrix; with the matrix module, compile a recommendation matrix that is based on new and/old preference information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sahadi/Lal with Ledlie because the references are analogous since they are each directed to features for determining recommendations for consumers based on evaluation of similarities between the consumers, which is within Applicant’s field of endeavor of providing recommendations to a guest of a hotel, and because further incorporating Ledlie’s guest to interest and suggestion to ineptest matrices, in the manner claimed, would provide the benefit of using a reliable mathematical structure to arrange, store, or compare the values to aid with analyzing guest interests to generate relevant recommendations (Sahadi at paragraph 21); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 11, and 19 are rejected under 35 U.S.C. §103 as unpatentable over Sahadi (US 2019/0095454) in view of Lal et al. (US 2019/0205939, hereinafter “Lal”) in view of Ledlie (US 2013/0151462), as applied to claims 2, 10, and 18 above, and further in view of Zhang et al. (US 2018/0047036, hereinafter “Zhang”).

Claims 3/11/19:  With respect to the limitation of calculating an inner product of the guest to interest matrix and the suggestion to interest matrix to generate the recommendations, Sahadi, in view of Lal/Ledlie, teaches the guest similarity calculations and the guest interest categories predictions (as discussed above in the rejection of claims 2/10/18, which is incorporated herein), however Sahadi/Lal/Ledlie do not teach calculating an inner product…to generate the recommendations.
Zhang teaches calculating an inner product…to generate the recommendations (paragraphs 5-6, 63-64, 101, and 116:  e.g., the present disclosure provides a user behavior analysis method and device by which it is possible to more accurately determine the points of interest of the users so as to improve the accuracy of commodities recommended for them; determining, based on a regularized least squares based solution of a difference function of the score matrix and a prediction matrix, a user feature vector of the corresponding user in the corresponding predetermined commodity feature space, the prediction matrix being an inner product of a user feature matrix and the commodity feature matrix, the user feature matrix being made up of the user feature vectors of the plural users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sahadi/Lal/Ledlie with Zhang because the references are analogous since they are each directed to features for determining recommendations for users, which is within Applicant’s field of endeavor of providing recommendations to a guest of a hotel, and because further including Zhang’s feature for calculating an inner product to generate recommendations, in the manner claimed, would provide the benefit of using a reliable mathematical structure to arrange, store, or compare the values to aid with analyzing guest interests to generate relevant recommendations (Sahadi at paragraph 21) and because Lal already suggests the use of an inner product (aka “dot product”) for calculating cosine similarity; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 12, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Sahadi (US 2019/0095454) in view of Lal et al. (US 2019/0205939, hereinafter “Lal”) in view of Ledlie (US 2013/0151462) in view of Zhang et al. (US 2018/0047036, hereinafter “Zhang”), as applied to claims 3, 11, and 19 above, and further in view of Fischer et al. (US 2013/0246146, hereinafter “Fischer).

Claims 4/12/20:  Sahadi, in view of Lal/Ledlie/Zhang does not explicitly teach wherein the recommendations comprise an ordered list of suggestions for the guest.
Fischer teaches wherein the recommendations comprise an ordered list of suggestions for the guest (paragraphs 6, 225, and 267  e.g.,  generating a ranked list of items based upon a plurality of consumer relevance values; consumer may receive an item or restaurant review in association with an item recommendation by system 100 and/or ranked list of items (e.g., restaurants) 1900 that is generated for the consumer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sahadi/Lal/Ledlie/Zhang with Fischer because the references are analogous since they are each directed to features for determining recommendations for users, which is within Applicant’s field of endeavor of providing recommendations to a guest of a hotel, and because further including Fischer’s technique for providing the recommendations in the form of an ordered list of suggestions, in the manner claimed, would provide the benefit of a simple structure to enable a guest to easily identify/select a presumably most relevant suggestion along with alternative suggestions, which would serve the motivation to provide a guest with relevant recommendations (Sahadi at paragraph 21); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 13 are rejected under 35 U.S.C. §103 as unpatentable over Sahadi (US 2019/0095454) in view of Lal et al. (US 2019/0205939, hereinafter “Lal”), as applied to claims 1 and 9  above, and further in view of Rosato et al. (US 2011/0087679, hereinafter “Rosato”).

Claims 5/13:  Sahadi further teaches wherein the guest similarity calculations comprise using Collaborative Filtering with factors comprising a comparison of variations in attributes for each pair of guests (paragraphs 18, 44, claim 3, and Fig. 9:  analytics facility 232 may include capabilities for undertaking a wide range of analytic techniques, including A/B testing techniques, correlation analysis…including use of similarity matrices, such as for collaborative filtering; identifying that the first venue attendee profile and the second venue attendee profile have the highest number of shared traits in common compared to a plurality of pairings of the first venue attendee profile with each of the plurality of venue attendee profiles other than the first venue attendee profile; and wherein Fig. 9 displays exemplary comparison of variations between pairs of guests and their attributes); an availability of information for the guest (paragraph 91: the personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on any of the information discussed in FIG. 7, including for example information concerning transportation method, availability of rides using different transportation methods, scheduled events, campus entertainment, food and vending services inventory, location, wait times, parking locations and availability, open parking space information, coordination with venue transport, proximity to event location, vehicle and/or user and/or mobile device location, local relevant traffic information, advertising content directed to customer or activity or event, sponsored POIs), but does not teach the factors as comprising an evaluation of an authoritativeness of the available information.
Rosato teaches Collaborative Filtering with factors comprising: an evaluation of an authoritativeness of the available information (paragraphs 3, 44, and 50:  make item recommendations to specific users using a combination of item-based and user-based collaborative filtering and content filtering methods that aggregate individual users into any number of statistically significant subgroups, or Cohorts, based on users' demographic, psychographic, group affiliations, or other; Where external data stores can be matched positively with a user identity (for example, through a unique identifier such as an email address), the additional information may be deemed reliable and explicit; CollabView will collect and compare metadata from items in each item universe. Metadata can be used for, among other things, item-based collaborative filtering, to predict user interest in items too new or too obscure to have been the target of user preference behaviors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sahadi/Lal with Rosato because the references are analogous since they are each directed to features for determining recommendations for users, which is within Applicant’s field of endeavor of providing recommendations to a guest of a hotel, and because further including Rosato’s evaluation of authoritativeness of available information in Sahadi’s collaborative filtering, in the manner claimed, would serve the motivation to use accurate/reliable information to perform the collaborative filtering and therefore provide a guest with relevant recommendations (Sahadi at paragraph 21); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobi et al. (US 2001/0021914):  discloses personalized recommendations of items represented within a database, including development of user profiles, which are used to generate recommendations (See, e.g., paragraph 44).
Hou et al. (US 2015/0310300): discloses features for providing personalized recommendations to a user, including ranking a list of items by comparing labels to a user's affinities (paragraphs 20 and 26:   included in one or more response messages received from the application server 104. In this embodiment, the recommendation engine 206 generates the rank-ordered listing of recommendations by comparing each of the stored user preferences with the attributes associated with each object in the received listing of objects received from the application server; Upon completion of the comparing of object attributes to user preferences, the recommendation engine generates an ordered list of recommendations for an end user).
A Collaborative Filtering Recommendation Algorithm Based on User Clustering and Item Clustering. Gong, SongJie. Journal of Software 5.7 (Jul 2010): 745.:  discloses the use or collaborative filtering to provide personalized recommendations to consumers.
An Intelligent Data Analysis for Recommendation Systems Using Machine Learning. Ramzan, Bushra; Imran Sarwar Bajwa; Jamil, Noreen; Riaz Ul Amin; Ramzan, Shabana; et al. Scientific Programming 2019 Hindawi Limited. (2019).:  discloses the use of machine-learning and collaborative filtering for providing recommendations to hotel guests.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/17/2021